Status of Application
This action is in response to the application filed on October 10, 2019. 
Claims 1-10 and 12-20 are pending. There is no claim 11. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of using one or more general asset tokens to create one or more specific asset tokens that map to a portion of specific assets from a general asset pool, classified in G06Q 40/04.
II. Claims 12-20, drawn to a system for using one or more general asset tokens to create one or more specific asset tokens that map to portions of whole specific assets, classified in G06Q 20/065.
Inventions I and II are related as subcombinations usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
	In the instant case, subcombination I has separate utility such as creating one or more specific asset tokens that map to a portion of specific assets from the general asset pool. Subcombination II has separate utility such as creating one or more specific asset tokens that map to portions of the whole specific assets. See MPEP 806.05(d). Subcombination I requires storing a record of the generated specific asset token and the updated status of the generate asset token, whereas Subcombination II requires storing a record of the removal of the general asset token use to create a specific asset token that removes some associated value from the general asset pool. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because (1) the inventions have acquired a separate status in the art due to their recognized divergent subject matter and (2) the inventions require a different field of search using different search strategies and search queries. Because the inventions have distinct limitations and features, they will require separate consideration of statutory issues and separate searches of the prior art. Therefore, there is a search and examination burden without a restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 



Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698